Title: From John Adams to Samuel Adams Wells, 22 July 1819
From: Adams, John
To: Wells, Samuel Adams



Dear Sir
Quincy July 22. 1819

I have so many irons in the fire,—that every one of them burns—and none more than your favor of the 10th.
I thank you for your Oration, I have heard it read, it is a succinct candid and manly compendium of the Revolution if you will furnish me with a Copy for Mr Jefferson, another for Mr Monroe, and another for Mr Madison—I will transmit them to those Gentlemen as from myself—and I pray you to send another Copy to my Son, at Washington and tell him it is at my request—I wish I was nearer to you, and that you could see the accumulated correspondence in which I am involved
I am my dear Sir with affection, and / respect your obliged friend / and humble Servant
John Adams